DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on January 28, 2021 has been considered and entered. 
Accordingly, claims 1-23 and 25-31 are pending in this application. Claims 1, 5, 7, 10, 16-20, 23, 25, 27, and 31 are currently amended; claims 2-4, 6, 8-9, 11-15, 21-22, 26, and 28-30 are original; claim 24 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the TCC does not comprise a second read-enable input configured to receive a second read-enable signal to cause the product circuit to generate the ternary product signal on the ternary output”. This limitation is a negative limitation with a result that the scope of the negative limitation is unclear.   For example, it is unclear whether the limitation will include or exclude a complementary input, or whether it merely excludes the non-complementary read-enable signal, or other with respect to the read-enable input to be a component of the ternary computation 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 15-16, 20, 23, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (NPL – “XNOR-SRAM: In-Memory Computing SRAM Macro for Binary/Ternary Deep Neural Networks”), hereinafter Jiang.

    PNG
    media_image1.png
    859
    1110
    media_image1.png
    Greyscale

An expanded view of Figure 2 of Jiang is provided above to help clarify the elements being pointed to for the prior art analysis.
Regarding claim 1, Jiang teaches a circuit comprising:
a read-enable input configured to receive a read-enable signal (Jiang Fig. 2 read enable input – REN);
a plurality of inputs configured to receive a plurality of input signals indicating a ternary input value (Jiang Fig. 2 and page 1 left col line 39 plurality of inputs – RWL_P, RWLB_P, RWL_N, RWLB_N);
a ternary output (Jiang Fig. 2 ternary output – RBL);
a memory bit cell circuit configured to store a weight data and a complement weight data complementary to the weight data (Jiang Fig. 2 and page 1 left col line 53 memory bit cell circuit – 6T (T1-T6) SRAM cell); and
a ternary multiply circuit configured to multiply the ternary input value and the weight data in response to the read-enable signal indicating an active state, the ternary multiply circuit comprising (Jiang Figure 2 and page 1 left col lines 57-60 ternary multiply circuit – XNOR circuit (T7-T12)):
a first control circuit configured to couple at least one of a first input signal and a second input signal among the plurality of input signals to a first signal node to generate a first product input signal based on the weight data (Jiang Fig. 2 first control circuit – T7, T8; first input signal – RWL_P is couple to second input signal – RWLB_P; first signal node – node connecting T7 and T8);
a second control circuit configured to couple at least one of a third input signal and a fourth input signal among the plurality of input signals to a second signal node to generate a second product input signal based on the weight data (Jiang Fig. 2 second control circuit – T9, T10; fourth input signal – RWLB_N is coupled to third input signal – RWL_N; second signal node - node connecting T9 and T10); and
a product circuit configured to couple the first signal node to the ternary output in response to the read-enable signal and couple the second signal node to the ternary output in response to the read-enable signal to generate a ternary product signal on the ternary output based on the first product input signal and the second product input signal (Jiang Fig. 2 product circuit – T11, T12).  

	Regarding claim 2, Jiang teaches all the limitations of claim 1 as stated above. Further, Jiang teaches wherein: the product circuit is configured to generate the ternary product signal in response to a first voltage on the read-enable input indicating the read- enable signal is in the active state (Jiang page 1 left col lines 51-52 active state - XNOR-mode).

	Regarding claim 4, Jiang teaches all the limitations of claim 1 as stated above. Further, Jiang teaches wherein:
	the first control circuit is configured to couple the first input signal and the second input signal among the plurality of input signals to the first signal node (Jiang Fig. 2 see first control circuit which couples RWL_P and RWLB_P to the first signal node); and
	the second control circuit is configured to couple the third input signal and the fourth input signal among the plurality of input signals to the second signal node (Jiang Fig. 2 see second control circuit which couples RWL_N and RWLB_N to the second signal node). 

	Regarding claim 5, Jiang teaches all the limitations of claim 4 as stated above. Further, Jiang teaches wherein:
	the first control circuit comprises a first transistor of either an N-type or a P-type serially coupled to a second transistor of a same type as the first transistor at the first signal node (Jiang Fig. 2 T7 and T8 are same P-type transistor);
	and the second control circuit comprises a third transistor of either the N-type or the P-type serially coupled to a fourth transistor of a same type as the third transistor at the second signal node (Jiang Fig. 2 T9 and T10 are same N-type transistor).  

	Regarding claim 8, Jiang teaches all the limitations of claim 1 as stated above. Further, Jiang teaches the circuit further comprising:
	a data line of the memory bit cell circuit on which the weight data is carried to the first control circuit (Jiang see Fig. 2 data line connected to T7 of first control circuit); and
	a complement data line of the memory bit cell circuit on which the complement weight data is carried to the second control circuit (Jiang see Fig. 2 complement data line connected to T10 of second control circuit).

	Regarding claim 15, Jiang teaches all the limitations of claim 1 as stated above. Further, Jiang teaches wherein: the ternary multiply circuit is further configured to multiply the ternary input value and the weight data by binary operations on a first binary input signal among the plurality of input signals, a second binary input signal among the plurality of input signals that is complementary to the first binary input signal, a third binary input signal among the plurality of input signals, and a fourth binary input signal among the plurality of input signals complementary to the third binary input signal, the first, second, third, and fourth binary input signals indicating the ternary input value, and at least one of a fifth binary input signal indicating the weight data and a sixth binary input signal indicating the complement weight data (Jiang Fig. 4 and page 1 left col line 57 to right col line 8).  

	Regarding claim 16, Jiang teaches all the limitations of claim 15 as stated above. Further, Jiang teaches wherein:
	the first control circuit is configured to generate the first product input signal based on the first binary input signal, the second binary input signal, and the weight data (Jiang see Fig. 2); and
	the second control circuit is configured to generate the second product input signal based on the third binary input signal, the fourth binary input signal, and the complement weight data (Jiang see Fig. 2).  

	Regarding claim 20, Jiang teaches all the limitations of claim 1 as stated above. Further, Jiang teaches wherein the memory bit cell circuit comprises:
	a first inverter comprising an output coupled to a first node and an input coupled to a second node (Jiang Fig. 2 first inverter – T1, T3);
	a second inverter comprising an input coupled to the first node and an output coupled to the second node (Jiang Fig. 2 second inverter – T2, T4);
	a first pass-gate configured to couple a first bit line to the first node based on a word line voltage (Jiang Fig. 2 first pass-gate – T5); and
	a second pass-gate configured to couple a second bit line to the second node based on the word line voltage (Jiang Fig. 2 second pass-gate – T6); 
wherein the memory bit cell circuit is configured to store the weight data on the first node and store the complement weight data on the second node (the first inverter stores the weight data and the second inverter stores the complement weight data).

	Regarding claim 23, it is directed to a method practiced by the apparatus of claim 1.  All steps performed by the method of claim 23 would be practiced by the apparatus of claim 1.  The claim 1 analysis applies equally to claim 23. 

	Regarding claim 25, it is directed to a method practiced by the apparatus of claim 2. All steps performed by the method of claim 25 would be practiced by the apparatus of claim 2.  The claim 2 analysis applies equally to claim 25.

	Regarding claim 26, it is directed to a method practiced by the apparatus of claim 4. All steps performed by the method of claim 26 would be practiced by the apparatus of claim 4.  The claim 4 analysis applies equally to claim 26.

	Claim 27 is directed to a system which comprises an array of ternary computation circuit (TCC) elements with certain limitations comprised within the apparatus of claim 1 with one additional. The limitations that are comprised within the apparatus of claim 1 are rejected using the same analysis of claim 1. The one additional limitation will be addressed below.
	Regarding claim 27, Jiang teaches a system comprising:
	an NxM array of ternary computation circuit (TCC) elements, wherein each of the TCC elements comprises  (Jiang Fig. 1 and page 1 right col lines 44-49 NxM array – 256x64 custom SRAM array):

	Regarding claim 28, Jiang teaches all the limitations of claim 27 as stated above. Further, Jiang teaches the system further comprising:
	N pairs of row ternary input lines, each pair of row ternary input lines coupled to M TCC elements in a respective one of N rows of the NxM array (Jiang Fig. 1 N pairs of row ternary input lines – 256 pairs of RWL_P, RWLB_P, RWL_N, and RWLB_N lines connected to each row of XNOR-SRAM bit cell); and
	a row ternary input driver configured to provide N pairs of row ternary input signals on the N pairs of row ternary input lines (Jiang Fig. 1 row ternary input driver – XNOR mode Read WL Driver).  

	Regarding claim 29, Jiang teaches all the limitations of claim 28 as stated above. Further, Jiang teaches the system further comprising: 
	a weight write bit line driver configured to provide the weight data to bit lines and complement bit lines of M columns of the NxM array (Jiang Fig. 1 weight write bit line driver – write bit line driver); and
	a word line driver configured to control word lines to the N rows of the NxM array to store the weight data in the M TCC elements in the one of the N rows (Jiang Fig. 1 word line driver – memory mode row decoder).  

	Regarding claim 30, Jiang teaches all the limitations of claim 28 as stated above. Further, Jiang teaches the system further comprising:
	M column read-enable lines, each column read-enable line coupled to the read- enable inputs of N TCC elements in a respective one of M columns of the NxM array (Jiang Fig. 2 shows each bit cell having a read enable line that extends in a horizontal direction, i.e. one line per column of bit cell in the array);
	M column ternary outputs each coupled to N ternary outputs in a respective one of the M columns of the NxM array, wherein the ternary output of each TCC element is an analog output and the ternary product signal of each TCC element is an analog signal (Jiang Fig. 1 M column ternary outputs – 64 RBL lines from RBL[0] – RBL[63]; and
	a column controller configured to (Jiang Fig. 1 column controller – column decoder + analog mux (64:1) and 3.46-bit flash adc):
drive a column read-enable line of the M column read-enable lines to set the read-enable signal in each of the N TCC elements in one of the M columns to indicate the active state (Jiang Fig. 2 and right col lines 44-51);   
accumulate ternary product signals of the N TCC elements on one of the M column ternary outputs to generate an accumulated column output (Jiang page 1 left col lines 33-38); and
convert the accumulated column output to a digital value (Jiang page 1 left col lines 33-38).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Duong et al. (US Patent No. 10,740,434 B1), hereinafter Duong.
Regarding claim 21, Jiang teaches all of the limitations of claim 1 as stated above. 
Jiang does not teach the circuit is integrated in an integrated circuit (IC).  
However, in the same field of endeavor, Duong teaches a ternary MAC circuit which is implemented in an integrated circuit such as electronic devices like desktop computer, personal computer, tablet computer, server computer, phones, PDAs, and other electronic devices (Duong Fig. 13 and col 19 lines 13-27).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the circuit of Jiang using Duong and implement the circuit in an electronic device such as desktop computer.
The motivation to do so is because these devices contain various memory units and processing units that can be used to execute the invention (Duong col 19 lines 35-39).
Therefore, the combination of Jiang as modified in view of Duong teaches a circuit integrated in an integrated circuit (IC).

Regarding claim 22, Jiang as modified in view of Duong teaches all of the limitations of claim 21 as stated above. Further, Jiang as modified in view Duong teaches the circuit is integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (see claim 21 analysis. The circuit is integrated in an electronic device such as a desktop computer).


Claims 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Seo et al. (US-PGPUB 20190087719 A1), hereinafter Seo.
Regarding claim 6, Jiang teaches all of the limitations of claim 1 as stated above.
Jiang does not teach wherein: the first control circuit is configured to couple only one of the first input signal and the second input signal among the plurality of input signals to the first signal node; and the second control circuit is configured to couple only one of the third input signal and the fourth input signal among the plurality of input signals to the second signal node.
However, in the same field of endeavor, Seo teaches a memory circuit for ternary computation wherein the first control circuit is configured to couple only one of the first input signal and the second input signal among the plurality of input signals to the first signal node; and the second control circuit is configured to couple only one of the third input signal and the fourth input signal among the plurality of input signals to the second signal node. Further, Seo discloses that the inverter configurations shown in Fig. 4 allows only one transistor per inverter to be activated at a time (Seo Table 1 and Figs. 3-4 and paragraph [0037-0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the circuit of Jiang using Seo and implement the first and second control circuit using the inverter configuration taught by Seo in Fig. 4. The first control circuit corresponds to the inverter 36C and the second control circuit corresponds to the inverter 36D in which the inverters are implemented using opposite type transistors, and configure the data lines as shown in Figs. 3-4 such that the weight data line IN1 is connected to the first control circuit 36C while the complementary weight data line IN2 is connected to the second control circuit 36D.
The motivation to do so is because the PMOS transistor and the NMOS transistor of each one of the third inverter 36C and the fourth inverter 36D are operated in a complementary fashion such that when one is activated, the other is deactivated, and vice versa (Seo page 5 paragraph [0039]).
Therefore, the combination of Jiang as modified in view of Seo teaches a circuit teach wherein the first control circuit is configured to couple only one of the first input signal and the second input signal among the plurality of input signals to the first signal node; and the second control circuit is configured to couple only one of the third input signal and the fourth input signal among the plurality of input signals to the second signal node.

Regarding claim 7, Jiang as modified in view of Seo teaches all the limitations of claim 6 as stated above. Further, Jiang as modified in view of Seo teaches wherein: 
the first control circuit comprises a first transistor of either an N-type or a P-type serially coupled to a second transistor of a type opposite to the first transistor at the first signal node; and
the second control circuit comprises a third transistor of either the N-type or the P-type serially coupled to a fourth transistor of a type opposite to the third transistor at the second signal node (see claim 6 analysis and Seo Fig. 4 shows the first and second control circuit comprises a P-type and an N-type transistor that are serially coupled).  
The motivation to combine provided with respect to the claim 6 analysis applies equally to claim 7.

Regarding claim 9, Jiang as modified in view of Seo teaches all the limitations of claims 6 and 8 as stated above. Further, Jiang as modified in view of Seo teaches wherein:
the first control circuit comprises a first transistor serially coupled to a second transistor at the first signal node (Jiang Fig. 2 first transistor T7 serially coupled to second transistor T8 or Seo Fig. 4 first transistor left Qp serially coupled to second transistor left Qn);
the second control circuit comprises a third transistor serially coupled to a fourth transistor at the second signal node (Jiang Fig. 2 third transistor T9 serially coupled to fourth transistor T10 or Seo Fig. 4 third transistor right Qp serially coupled to fourth transistor right Qn);
a gate of the first transistor of the first control circuit and a gate of the second transistor of the first control circuit are coupled to the data line (Seo Figs. 3-4 gate of left Qp and Qn are coupled to the data line IN which is connected to the IN1 node); and
a gate of the third transistor of the second control circuit and a gate of the fourth transistor of the second control circuit are coupled to the complement data line (Seo Figs. 3-4 gate of right Qp and Qn are coupled to the complement data line IN which is connected to IN2 node).
The motivation to combine provided with respect to the claim 6 analysis applies equally to claim 9.

Regarding claim 10, Jiang as modified in view of Seo teaches all the limitations of claims 7 as stated above. Further, Jiang as modified in view of Seo teaches wherein:
the first control circuit further comprises (See claim 6 and 7 analysis and see Seo Fig. 4 for the specific connections of each the gate, source, and drain of each of the transistors; first control circuit – 36C):
	a first P-type transistor comprising (Seo Fig. 4 first P-type – left Qp):
a first source/drain region coupled to the first signal node of the first control circuit;
a gate coupled to a data line of the memory bit cell circuit; and   
a second source/drain region coupled to the first input signal among the plurality of input signals indicating the ternary input value;
		and a first N-type transistor comprising (Seo Fig. 4 first N-type – left Qn): 
a first source/drain region coupled to the first signal node of the first control circuit; 
a gate coupled to the data line of the memory bit cell circuit; and 
a second source/drain region coupled to the second input signal among the plurality of input signals indicating the ternary input value; and
	the second control circuit further comprises (Seo Fig. 4 second control circuit – 36D): 
a second P-type transistor comprising (Seo Fig. 4 second P-type – right Qp): 
a first source/drain region coupled to the second signal node of the second control circuit; 
a gate coupled to a complement data line of the memory bit cell circuit; and a second source/drain region coupled to the third input signal among the plurality of input signals indicating the ternary input value; and 
a second N-type transistor comprising (Seo Fig. 4 second N-type – right Qn): 
a first source/drain region coupled to the second signal node of the second control circuit; 
a gate coupled to the complement data line of the memory bit cell circuit; and 
a second source/drain region coupled the fourth input signal among the plurality of input signals indicating the ternary input value.  
The motivation to combine provided with respect to the claim 6 analysis applies equally to claim 10.

Claims 3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Yu et al. (US Patent No. 7,839, 713 B1), hereinafter Yu.
Regarding claim 3, Jiang teaches all the limitations of claim 1 as stated above. The circuit of Jiang comprises both a read-enable and complementary read enable line. Therefore, Jiang does not teach wherein: the TCC does not comprise a second read-enable input configured to receive a second read-enable signal to cause the product circuit to generate the ternary product signal on the ternary output (Note: see 112(b) analysis regarding claim 3).  
However, on the same field of endeavor, Yu teaches a memory module in which two transistors of the same type are serially coupled and the gate of the two transistor are coupled to a single read-write enable input (Yu Fig. 4 and col 10 lines 22-37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the circuit of Jiang using Yu and configure the circuit to only use one enable input. This could be achieved by using the same of type transistor for T11 and T12 of Jiang. The circuit 410 of Yu can be seen as equivalent to the product circuit of Jiang. BITA can correspond to the first signal node, BITNA can correspond to the second signal node, VCC can correspond to the ternary output, and transistors 412 and 414 can correspond to the transistors T11 and T12. The only difference is that the T11 and T12 of Jiang are different type transistors. Looking at the similarities and differences of both circuits, a person of ordinary skill in the art would be able to come up with the idea of modifying the circuit of Jiang such that it will only need one read-enable input by using the same type of transistor for both T11 and T12.
The motivation to do so is to have one control input to activate and deactivate both transistors (Yu paragraph [0044]).
Therefore, the combination of Jiang as modified in view of Yu teaches wherein: the TCC does not comprise a second read-enable input configured to receive a second read-enable signal to cause the product circuit to generate the ternary product signal on the ternary output.  

Regarding claim 11, Jiang as modified in view of Yu teaches all the limitations of claim 3. Further, Jiang as modified in view of Yu teaches wherein the product circuit comprises:
a first pass-gate transistor of a first type coupled to the first signal node (Jiang Fig. 2 first pass-gate transistor - T11);
a second pass-gate transistor of the first type coupled to the second signal node (Jiang Fig. 2 second pass-gate transistor - T12); and
a gate of the first pass-gate transistor and a gate of the second pass-gate transistor coupled to each other and to the read-enable signal (see claim 3 analysis. The modification to use the same transistor for T11 and T12 will result in circuit connection like circuit shown in Fig. 4 of Yu in which the gate of both T11 and T12 are coupled to each other and the read-enable signal).   

Regarding claim 12, Jiang as modified in view of Yu teaches all the limitations of claim 11. Further, Jiang as modified in view of Yu teaches wherein:
the first pass-gate transistor further comprises (see Jiang Fig. 2 provided above for the T11 source and drain connections):
a first source/drain region coupled to the first signal node (; and
a second source/drain region coupled to the ternary output; and
the second pass-gate transistor further comprises (see Jiang Fig. 2 provided above for the T12 source and drain connections):
	a first source/drain region coupled to the second signal node; and
	a second source/drain region coupled to the ternary output.  

	Regarding claim 13, Jiang as modified in view of Yu teaches all the limitations of claim 12. Further, Jiang as modified in view of Yu teaches wherein:
	the second source/drain region of the first pass-gate transistor is coupled to the second source/drain region of the second pass-gate transistor (Jiang Fig. 2 both T11 and T12 are coupled to each other and to the ternary output); and
	the ternary product signal comprises an analog signal (Jiang page 1 left col 33-39 and Fig. 5).
Allowable Subject Matter
  Claims 14, 17-19, and 31 would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for the indication of allowable subject matter are the same reasons provided in the previous office action dated 10/30/2020.
Response to Arguments
Applicant’s arguments filed 01/28/2021, see remarks pages 15-19 with respect to the 35 U.S.C. 112(b) rejection of claim 3,35 U.S.C. 102 rejection of claims 1, 2, 4, 5, 8, 15, 16, 20, and 23, 25-30, and 35 U.S.C 103 rejection of claims 3, 6-7, 9-13, and 21-22 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claim 3, applicant argued that the claim is not unclear simply because it is broad enough in scope to include all three of the types of read-enable signals identified in the Office Action. Examiner respectfully disagrees. Because the claim is written as a negative limitation, it is unclear as to what is included or excluded as second read-enable input. For example, it is unclear whether a complementary read-enable input or other inputs with respect to the read-enable input is included or excluded as a second read-enable input.
In response to applicant’s arguments with respect to the 35 U.S.C. 102 rejection of claims 1, 2, 4, 5, 8, 15, 16, 20, and 23, 25-30, applicant amended independent claims 1, 23, and 27 to include the limitations of a product circuit configured to “couple the first signal node to the ternary output in response to the read-enable signal and couple the second signal node to the ternary output in response to the read-enable signal” to generate a ternary product signal on the ternary output based on the first product input signal and the second product input signal. Applicant argued that Jiang does not disclose or suggest the added limitation. Examiner respectfully disagrees. Figure 2 of Jiang shows a product circuit T11 and T12. T12 is connected to the read-enable input REN and is configured to couple the second signal node to the ternary output RBL in response to read-enable signal through the read-enable input. Although, T11 is connected to the read-enable bar input or read-enable complement input RENB instead of the read-enable input REN, applicant submitted that a person of ordinary skill in the art would recognize that a complement data is based on the data because by definition they are complementary data (see remarks page 15 lines 21-26). Therefore, a person of ordinary skill in the art would recognize that the read-enable complement signal going through RENB is still based on the read-enable signal because they are complementary, thus, transistor T11 is configured to couple the first signal node to the ternary output in response to or based on the read-enable signal.
In response to applicant’s arguments with respect to the 35 U.S.C 103 rejection of claims 3, 6-7, 9-13, and 21-22, applicant argued that they are allowable because they depend on the independent claim 1. Examiner respectfully disagrees for the same reason discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


 /Aimee Li/Supervisory Patent Examiner, Art Unit 2183